 1
 2
 3
 4
 5
 6
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10
                         SOUTHERN DISTRICT OF CALIFORNIA
11
12
     JESSE MATHENY,                               Case No.: 3:19-cv-00016-H-BGS
13
                                     Plaintiff,
14                                                ORDER DENYING:
     v.
15
                                                    (1) MOTION TO DISMISS BY
     METROPOLITAN TRANSIT SYSTEM;
16                                                      DEFENDANTS MANNY
     UNIVERSAL PROTECTION SERVICE,
                                                        GUADERRAMA AND SAN
17   LP; MANNY GUADERRAMA; and
                                                        DIEGO METROPOLITAN
     DOES 1–50,
18                                                      TRANSIT SYSTEM
                                  Defendants.           [Doc. No. 6]
19
20                                                  (2) MOTION TO DISMISS BY
                                                        UNIVERSAL PROTECTION
21
                                                        SERVICE, LP
22                                                      [Doc. No. 7]
23
           On February 7, 2019, Defendants Manny Guaderrama and San Diego Metropolitan
24
     Transit System (“MTS”) filed a motion to dismiss Plaintiff Jesse Matheny’s complaint
25
     pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6). (Doc. No. 6.) On
26
     February 15, 2019, Defendant Universal Protection Service, LP (“Universal Protection”)
27
     also filed a motion to dismiss Plaintiff’s complaint. (Doc. No. 7.) Plaintiff filed
28

                                             1
                                                                           3:19-cv-00016-H-BGS
 1   oppositions to the motions on March 11, 2019. (Doc. Nos. 8, 9.) Defendants filed their
 2   replies on March 18, 2019. (Doc. Nos. 11, 12.) For the following reasons, the Court
 3   denies both motions to dismiss.1
 4                                                Background
 5          Defendant MTS is a public entity responsible for operation of San Diego’s bus and
 6   rail system and its employees, including code compliance officers. (Doc. No. 1 ¶¶ 11–
 7   12.) Defendant Guaderrama is MTS’s Director of Security. (Id. ¶ 10.) Defendant
 8   Universal Protection is a private entity that contracts with MTS to provide security, and
 9   code and law enforcement services. (Id. ¶ 15.) Defendant Officers Doe 1, Doe 2, and Doe
10   3 have been identified by Plaintiff as MTS officers employed by MTS and/or Universal
11   Protection. (Id. ¶ 58.)
12          On February 13, 2018, Plaintiff purchased a soft drink at a 7-Eleven that neighbors
13   an MTS bus station, and Plaintiff then on sat on steps outside of the store to drink it. (Id.
14   ¶¶ 19–23.) Officers Doe 1 and Doe 2 approached Plaintiff, said he was on MTS property,
15   and told him to leave. (Id. ¶ 21.) Plaintiff told the officers that he was on 7-Eleven’s
16   property and had just made a purchase from the store, pointing at the store and steps. (Id.
17   ¶ 22.) Officer Doe 3 then arrived on the scene. (Id. ¶ 25.) Plaintiff told the officers that
18   they had no right to ask him to leave. (Id. ¶ 26.) Plaintiff alleges that Officer Doe 1 then
19   tackled him to the ground. (Id. ¶¶ 27–28.) As a result, Plaintiff’s head and neck smashed
20   into the cement, and he suffered an open distal radius and ulna fracture, along with
21   fractures bones in his left wrist. (Id. at 2–3.) Once Plaintiff was on the ground, Officers
22   Doe 1 and Doe 2 handcuffed him. (Id. ¶ 30.) Plaintiff told the officers that the handcuffs
23   were causing him extreme pain due to his carpal tunnel and repeatedly asked that the
24
25
     1
       Defendants Guaderrama and MTS also filed a request for judicial notice. (Doc. No. 6-2.) The items for
26   which Defendants request judicial notice are an MTS transit enforcement fact sheet (RJN Exh. A); MTS
     codified ordinances (RJN Exhs. B, C); Plaintiff’s agency claim form submitted to MTS (RJN Exh. D);
27   MTS’s citation and notice to appear (RJN Exh. E); and Google Maps street views images of the incident
28   location (RJN Exh. F). The Court grants the request for judicial notice of all exhibits pursuant to Federal
     Rule of Evidence 201(b).

                                                      2
                                                                                            3:19-cv-00016-H-BGS
 1   handcuffs be loosened, but the officers refused. (Id. ¶¶ 33–36.) On August 9, 2018,
 2   Plaintiff filed a claim pursuant to the Government Tort Claims Act, which was denied by
 3   MTS on August 15, 2018. (Id. ¶ 17.)
 4         Accordingly, Plaintiff filed the instant complaint against Defendants MTS,
 5   Universal Protection, Guaderrama, and Does 1 through 50. (Doc. No. 1.) Plaintiff alleges
 6   claims against Does 1 through 50 pursuant to 42 U.S.C. § 1983 for unlawful seizure, false
 7   arrest, excessive force, and retaliation. (Id. ¶¶ 52–111.) Plaintiff alleges claims against
 8   Defendants MTS, Universal Protection, and Guaderrama pursuant to § 1983 for failure to
 9   properly train, failure to properly supervise and discipline, and failure to properly
10   investigate. (Id. ¶¶ 112–144.) Plaintiff alleges a claim under § 1983 for Monell municipal
11   liability against MTS and Universal Protection. (Id. ¶¶ 145–161.) Plaintiff also alleges
12   state law claims against MTS, Universal Protection, and Officer Doe 1 for assault and
13   battery. (Id. ¶¶ 162–175.) Finally, Plaintiff alleges a state law claims against MTS,
14   Universal Protection, and Does 1 through 50 for negligence, false imprisonment,
15   intentional infliction of emotional distress, and violation of the Bane Act, California Civil
16   Code § 52.1. (Id. ¶¶ 176–212.)
17                                           Discussion
18   I.    Legal Standard for Rule 12(b)(1)
19         A defendant may move to dismiss an action for lack of subject matter jurisdiction
20   pursuant to Federal Rule of Civil Procedure 12(b)(1). Fed. R. Civ. P. 12(b)(1). “Rule
21   12(b)(1) jurisdictional attacks can be either facial or factual.” White v. Lee, 227 F.3d
22   1214, 1242 (9th Cir. 2000). “In a facial attack, the challenger asserts that the allegations
23   contained in a complaint are insufficient on their face to invoke federal jurisdiction.” Safe
24   Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). The factual allegations
25   of the complaint are presumed to be true, and the complaint is only dismissed if the
26   plaintiff failed to allege an element necessary for subject matter jurisdiction. See Savage
27   v. Glendale Union High Sch. Dist. No. 205, 343 F.3d 1036, 1039 n. 1 (9th Cir. 2003);
28   Orsay v. U.S. Dep’t of Justice, 289 F.3d 1125, 1127 (9th Cir. 2002).

                                               3
                                                                                3:19-cv-00016-H-BGS
 1         “By contrast, in a factual attack, the challenger disputes the truth of the allegations
 2   that, by themselves, would otherwise invoke federal jurisdiction.” Safe Air for Everyone,
 3   373 F.3d at 1039. “In resolving a factual attack on jurisdiction, the district court may
 4   review evidence beyond the complaint without converting the motion to dismiss into a
 5   motion for summary judgment.” Id. “The court need not presume the truthfulness of the
 6   plaintiff’s allegations.” Id. “The party asserting federal subject matter jurisdiction bears
 7   the burden of proving its existence.” Chandler v. State Farm Mutual Auto. Ins. Co., 598
 8   F.3d 1115, 1122 (9th Cir. 2010).
 9   II.   Legal Standard for Rule 12(b)(6)
10         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
11   sufficiency of the pleadings and allows a court to dismiss a complaint if the plaintiff has
12   failed to state a claim upon which relief can be granted. See Conservation Force v.
13   Salazar, 646 F.3d 1240, 1241 (9th Cir. 2011). The Federal Rule of Civil Procedure
14   8(a)(2)’s plausibility standard governs a plaintiff’s claims. The Supreme Court has
15   explained Rule 8(a)(2) as follows:
16         Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
           short and plain statement of the claim showing that the pleader is entitled to
17         relief. As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S. 544
           (2007)], the pleading standard Rule 8 announces does not require detailed
18         factual allegations, but it demands more than an unadorned, the-defendant-
           unlawfully-harmed-me accusation. A pleading that offers labels and
19         conclusions or a formulaic recitation of the elements of a cause of action will
           not do. Nor does a complaint suffice if it tenders naked assertions devoid of
20         further factual enhancement.
21   Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (citations, quotation marks, and brackets

22   omitted).

23         In reviewing a Rule 12(b)(6) motion to dismiss, “[a] claim has facial plausibility

24   when the plaintiff pleads factual content that allows the court to draw the reasonable

25   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

26   “Factual allegations must be enough to raise a right to relief above the speculative level.”

27   Twombly, 550 U.S. at 555 (citation omitted). In addition, a court need not accept legal

28   conclusions as true. Iqbal, 556 U.S. at 678. Further, it is improper for a court to assume


                                               4
                                                                                3:19-cv-00016-H-BGS
 1   that the plaintiff “can prove facts which it has not alleged or that the defendants have
 2   violated the . . . laws in ways that have not been alleged.” Assoc. Gen. Contractors of
 3   Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983). Finally, a court
 4   may consider documents incorporated into the complaint by reference and items that are
 5   proper subjects of judicial notice. See Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038
 6   (9th Cir. 2010).
 7          If the court dismisses a complaint for failure to state a claim, it must then
 8   determine whether to grant leave to amend. See Doe v. United States, 58 F.3d 494, 497
 9   (9th Cir. 1995). “A district court may deny a plaintiff leave to amend if it determines that
10   allegation of other facts consistent with the challenged pleading could not possibly cure
11   the deficiency, or if the plaintiff had several opportunities to amend its complaint and
12   repeatedly failed to cure deficiencies.” Telesaurus VPC, LLC v. Power, 623 F.3d 998,
13   1003 (9th Cir. 2010) (internal quotation marks and citations omitted).
14   III.   Analysis
15          Both motions to dismiss argue that Plaintiff has failed to plead facts demonstrating
16   a constitutional violation, the Doe Officers are shielded from liability by qualified
17   immunity, and Plaintiff has failed to plead a Monell claim. (Doc. Nos. 6-1, 7-1.)
18   Defendants further argue that if Plaintiff’s federal claims fail, the Court lacks jurisdiction
19   over Plaintiff’s state law claims. (Doc. Nos. 6-1 at 24; 7-1 at 18.) Universal Protection
20   additionally argues that the complaint fails to demonstrate that Universal Protection or
21   any Universal Protection employee acted under color of law. (Doc. No. 7-1 at 12.)
22   Plaintiff argues that the Court may not make factual inferences in favor of Defendants,
23   particularly at the pleading stage; Defendant relies on evidence, including video footage,
24   which is not properly before the Court; Plaintiff has alleged sufficient facts to support his
25   claims; use of fictitious Doe defendants is permitted in § 1983 actions; the complaint
26   sufficiently alleges that Universal Protection and its employees were acting under color
27   of law; and the Doe Officers are not entitled to qualified immunity. (Doc. Nos. 8, 9.)
28   After considering the parties’ arguments, the Court denies both motions to dismiss

                                                5
                                                                                 3:19-cv-00016-H-BGS
 1   because Plaintiff has pled sufficient facts to support his claims. Many of Defendants’
 2   arguments are better suited for a later stage in proceedings when the record before the
 3   Court is more fully developed.
 4         A.     Claims for Unlawful Seizure, False Arrest, Excessive Force, and
 5                Retaliation
 6         Plaintiff alleges § 1983 claims against the Doe Officers for unlawful seizure, false
 7   arrest, excessive force, and retaliation. (Doc. No. 1 ¶¶ 52–111.) Defendants argue that the
 8   Court should dismiss these claims because Plaintiff fails to plead facts demonstrating a
 9   constitutional violation; video evidence undermines his claims; and the Doe Officers are
10   entitled to qualified immunity. (Doc. Nos. 6-1; 7-1.) However, the Court concludes that
11   Plaintiff has sufficiently pled his § 1983 claims and it is too early in proceedings to
12   determine whether the Doe Officers are entitled to qualified immunity.
13         First, Plaintiff has alleged sufficient facts to support his § 1983 claims for unlawful
14   seizure, false arrest, excessive force, and retaliation. “Every person who, under color of
15   any statute, ordinance, regulation, custom, or usage, of any State . . . subjects, or causes
16   to be subjected, any citizen of the United States . . . to the deprivation of any rights,
17   privileges, or immunities secured by the Constitution and laws, shall be liable to the party
18   injured in an action at law . . . .” 42 U.S.C. § 1983. Here, Plaintiff alleges that he was on
19   7-Eleven property after he made a purchase from the store when he was asked to leave by
20   the Doe Officers. (Doc. No. 1 ¶¶ 19–25.) Plaintiff told the officers that they had no right
21   to ask him to leave. (Id. ¶ 26.) Plaintiff alleges that Officer Doe 1 then tackled him to the
22   ground, and Officers Doe 1 and Doe 2 tightly handcuffed him and did nothing when he
23   complained that the handcuffs were causing him pain. (Id. ¶¶ 27–36.) Plaintiff alleges
24   that Doe 3 failed to intervene during the alleged unconstitutional conduct. (Id. ¶ 31.)
25   Plaintiff alleges that the officers’ actions constituted unlawful seizure and false arrest, in
26   violation of the Fourth Amendment, because the officers had no legal basis to ask
27   Plaintiff to leave 7-Eleven property and then restrain him. (Id. ¶¶ 52–76) Further,
28   Plaintiff alleges that the officers’ use of force was excessive, in violation of the Fourth

                                                6
                                                                                 3:19-cv-00016-H-BGS
 1   Amendment and done in retaliation for Plaintiff asserting his rights, in violation of the
 2   First Amendment. (Id. ¶¶ 77–111.) Defendants argue that Plaintiff’s allegations are
 3   negated by video surveillance footage of the incident. (Doc. No. 6-1 at 8, 15–16.)
 4   However, that video is not before the Court. Therefore, accepting as true the factual
 5   allegations made by Plaintiff in his complaint, the Court concludes that Plaintiff has
 6   sufficiently pled his § 1983 claims for unlawful seizure, false arrest, excessive force, and
 7   retaliation.
 8          Defendant Universal Protection also argues that the complaint lacks facts
 9   demonstrating that any Universal Protection employee was acting under color of law.
10   (Doc. No. 7-1 at 12–14.) To state a claim under § 1983, a plaintiff must allege that the
11   defendant acted “under color of law,” and that the defendant “infringed a right guaranteed
12   by federal law or the federal Constitution.” Shah v. Cty. of Los Angeles, 797 F.2d 743,
13   746 (9th Cir. 1986). “Private persons, jointly engaged with state officials in the
14   challenged action, are acting see ‘under color’ of law for purposes of § 1983 actions.”
15   Dennis v. Sparks, 449 U.S. 24, 27–28 (1980).
16          In his complaint, Plaintiff alleges that the Doe Officers were “acting under color of
17   state law” in their altercation with Plaintiff. (Doc. No. 1 ¶ 59, 73, 91, 93, 106, 108, 113,
18   154.) This is on the basis that MTS, a public entity, contracts with Universal Protection to
19   provide security, and code and law enforcement services. (Id. ¶ 15.) Plaintiff identifies
20   the Doe Officers as either MTS employees or Universal Protection employees. (Id. ¶ 13.)
21   Plaintiff properly alleges that he is truly ignorant of the identity of the Doe Officers, (Id.
22   ¶ 16), and states that he intends to amend his complaint as soon as he is able to identify
23   the Doe Officers by name through the discovery process. (Id.; Doc. No. 9 at 12.) This is a
24   situation “where the identity of alleged defendants will not be known prior to the filing of
25   a complaint. In such circumstances, the plaintiff should be given an opportunity through
26   discovery to identify the unknown defendants, unless it is clear that discovery would not
27   uncover the identities, or that the complaint would be dismissed on other grounds.”
28   Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). The Court therefore concludes

                                                7
                                                                                 3:19-cv-00016-H-BGS
 1   that Plaintiff has sufficiently alleged that the Doe Officers were acting under the color of
 2   law, and that Plaintiff has sufficiently identified the Doe Officers as either MTS or
 3   Universal Protection employees. The Court notes that at this time, it is unclear as to
 4   whether any of the Doe Officers are Universal Protection employees. Therefore, the
 5   Court acknowledges that Universal Protection may renew its arguments once the Doe
 6   Officers have been identified and the record before the Court has been more fully
 7   established.
 8         Second, it is too early in proceedings for the Court to determine whether the Doe
 9   Officers are entitled to qualified immunity. “Qualified immunity attaches when an
10   official’s conduct does not violate clearly established statutory or constitutional rights of
11   which a reasonable person would have known.” Kisela v. Hughes, 138 S.Ct. 1148, 1152
12   (2018) (quoting White v. Pauly, 137 S.Ct. 548, 551 (2017)). “Because the excessive force
13   inquiry nearly always requires a jury to sift through disputed factual contentions, and to
14   draw inferences therefrom, [the Ninth Circuit has] held on many occasions that summary
15   judgment or judgment as a matter of law in excessive force cases should be granted
16   sparingly.” Avina v. United States, 681 F.3d 1127, 1130 (9th Cir. 2012) (quoting Glenn
17   v. Washington Cty., 673 F.3d 864, 871 (9th Cir. 2011)). “In resolving questions of
18   qualified immunity at summary judgment, courts engage in a two-pronged inquiry. The
19   first asks whether the facts, taken in the light most favorable to the party asserting the
20   injury, show the officer’s conduct violated a federal right.” Tolan v. Cotton, 134 S.Ct.
21   1861, 1865 (2014) (internal quotation marks and alteration notations omitted). “The
22   second prong of the qualified-immunity analysis asks whether the right in question was
23   clearly established at the time of the violation.” Id. at 1866 (internal quotation marks
24   omitted). When considering these two prongs, courts may not resolve genuine disputes of
25   fact in favor of the nonmoving party. See id.
26         The Court concludes that the Doe Officers are not at this time eligible for qualified
27   immunity because the Court must accept Plaintiff’s factual allegations as true and
28   genuine issues of material fact remain on both prongs of the qualified-immunity analysis.

                                               8
                                                                                3:19-cv-00016-H-BGS
 1   Plaintiff alleges in his complaint that he was standing on 7-Eleven property after making
 2   a purchase there when the Doe Officers approached him asking him to leave. Plaintiff
 3   alleges that Officer Doe 1 then tackled him, and then Officer Does 1 and 2 handcuffed
 4   him in a harmful manner, while Officer Doe 3 failed to intervene. At this time, viewing
 5   the facts from Plaintiff’s complaint in a light most favorable to him, the Court cannot
 6   conclude that the actions of the Doe Officers were not a violation of Plaintiff’s rights.
 7   Similarly, viewing the alleged facts in a light most favorable to Plaintiff, the Court also
 8   cannot conclude at this early stage in the proceedings that Plaintiff’s rights were not
 9   clearly established.
10          Accepting, as it must, all factual allegations in the complaint as true and construing
11   those allegations in the light most favorable to the non-moving party, the Court concludes
12   that Plaintiff has sufficiently pled his § 1983 claims and that there are material issues of
13   fact as to whether the Doe Officers violated Plaintiff’s clearly established rights under the
14   circumstances. See Graham, 490 U.S. at 396. Defendants’ arguments are more suitable
15   for resolution at the summary judgment stage when the record before the Court is more
16   fully developed. Accordingly, the Court declines to dismiss Plaintiff’s claims against the
17   Doe Officers under § 1983 for unlawful seizure, false arrest, excessive force, and
18   retaliation.
19          B.      Claims for Failure to Properly Train, Failure to Properly Supervise and
20                  Discipline, Failure to Properly Investigate, and Monell Liability
21          Plaintiff alleges § 1983 claims against MTS, Universal Protection, and
22   Guaderrama for failure to properly train, failure to properly supervise and discipline,
23   failure to properly investigate, and Monell liability. (Doc. No. 1 ¶¶ 112–161.) Defendants
24   argue that Plaintiff has failed to allege sufficient facts to support such claims. (Doc. Nos.
25   6-1 at 22–24; 7-1 at 10–18.) After reviewing the parties’ arguments, the Court concludes
26   that Plaintiff has sufficiently pled his claims.
27          Universal Protection again argues that Plaintiff has failed to allege facts showing
28   that Universal Protection was acting under color of law. However, in his complaint

                                                 9
                                                                                 3:19-cv-00016-H-BGS
 1   Plaintiff alleges that Universal Protection was acting under color of state law pursuant to
 2   Dennis v. Sparks, 449 U.S. 24 (1980). (Doc. No. 1 ¶ 147.) Plaintiff alleges that MTS, a
 3   public entity, contracts with Universal Protection to provide security, and code and law
 4   enforcement services. (Id. ¶ 15.) Plaintiff identifies the Doe Officers as either MTS
 5   employees or Universal Protection employees. (Id. ¶ 13.) Accepting Plaintiff’s factual
 6   allegations as true, the Court concludes that Plaintiff has sufficiently alleged facts
 7   demonstrating that Universal Protection was acting under color of law.
 8         Under Monell, a municipality can be held liable as a “person” under 42 U.S.C.
 9   § 1983 if it caused a civil rights violation by virtue of (1) an official policy, practice or
10   custom, (2) deliberately indifferent training or supervision, or (3) ratification by an
11   official with final policy-making authority. See Clouthier v. Cty. of Contra Costa, 591
12   F.3d 1232, 1250 (9th Cir. 2010). The Ninth Circuit has explained:
13         Rather, as to a municipality, “the inadequacy of police training may serve as
           the basis for § 1983 liability only where the failure to train amounts to
14
           deliberate indifference to the rights of persons with whom the police come
15         into contact.” [City of Canton v. Harris, 489 U.S. 378, 388 (1989).] This
           means that [Plaintiff] “must demonstrate a ‘conscious’ or ‘deliberate’ choice
16
           on the part of a municipality in order to prevail on a failure to train claim.”
17         [Price v. Sery, 513 F.3d 962, 973 (9th Cir. 2008).] As to an official in his
           individual capacity, the same standard applies—[Plaintiff] must show that
18
           [Guaderrama] was deliberately indifferent to the need to train subordinates,
19         and the lack of training actually caused the constitutional harm or
           deprivation of rights. [Connick v. Thompson, 563 U.S. 51, 59 (2011)].
20
     Flores v. County of Los Angeles, 758 F.3d 1154, 1158–59 (9th Cir. 2014) (footnote
21
     omitted, bracketed alterations added). “Allegations of Monell liability will be sufficient
22
     for the purposes of Rule 12(b)(6) where they: (1) identify the challenged policy/custom;
23
     (2) explain how the policy/custom is deficient; (3) explain how the policy/custom caused
24
     the plaintiff harm; and (4) reflect how the policy/custom amounted to deliberate
25
     indifference, i.e. show how the alleged deficiency was obvious and that the constitutional
26
     injury was likely to occur.” Lucas v. City of Visalia, 2010 WL 1444667 at * 4 (E.D. Cal.
27
     Apr.12, 2010) (citing Young v. City of Visalia, 687 F. Supp. 2d 1141, 1149 (E.D. Cal.
28

                                               10
                                                                                3:19-cv-00016-H-BGS
 1   2009). “A pattern of similar constitutional violations by untrained employees is
 2   ‘ordinarily necessary’ to demonstrate deliberate indifference for purposes of failure to
 3   train.” Connick, 563 U.S. at 62 (citation omitted).
 4         A municipality may be liable under § 1983 when its “failure to train amounts to
 5   deliberate indifference to rights of persons with whom the [employees] come into
 6   contact.” City of Canton, 489 U.S. at 388; see Lee v. City of Los Angeles, 250 F.3d 668,
 7   681 (9th Cir. 2001). To state a claim for failure to properly train, a plaintiff “must show
 8   that (1) he was deprived of a constitutional right, (2) the City had a training policy that
 9   amounts to deliberate indifference to the constitutional rights of the persons’ with whom
10   [its officers] are likely to come into contact; and (3) his constitutional injury would have
11   been avoided had the City properly trained those officers.” Blankenhorn v. City of
12   Orange, 485 F.3d 463, 484 (9th Cir. 2007) (internal quotation marks and alterations
13   omitted).
14         Here, Plaintiff sufficiently alleges his claims for failure to train, failure to properly
15   supervise and discipline, failure to properly investigate, and Monell liability. Plaintiff
16   identifies a number of policies, practices, or customs of MTS, Universal Protection, and
17   Guaderrama that have resulted in alleged constitutional violations. This includes a
18   practice of MTS, Universal Protection, and Guaderrama not investigating citizen
19   complaints of misconduct by their employees. (Doc. No. 1 ¶¶ 138–139.) Plaintiff also
20   identifies MTS and Universal Protection’s policies, practices, or customs of “[f]ailure to
21   provide adequate training and supervision to transit officers and other employees with
22   respect to constitutional limits on use of force, detention, and arrests”; “[f]ailure to
23   adequately discipline or retrain officers and employees involved in misconduct”;
24   “[s]election, retention, and assignation of officers with demonstrable propensities for
25   excessive force, violence, dishonesty, and other misconduct”; “[c]ondonation and
26   encouragement of officers in the belief that they violate the rights of persons such as
27   Plaintiff with impunity, and that such conduct will not adversely affect their opportunities
28   for promotion and other employment benefits”; “[r]etaining, assigning, and selecting

                                               11
                                                                                  3:19-cv-00016-H-BGS
 1   transit officers and employees with known propensities for excessive force, violence,
 2   dishonesty and other misconduct, and failing to take adequate steps to discipline such
 3   persons”; “[f]ailure to practice and enforce proper reporting and investigation of use of
 4   force by transit officers and other employees; “[e]nforcing a ‘code of silence,’ whereby
 5   transit officers and other employees protect each other from investigation and
 6   consequences of their wrongdoing”; and “[r]atification by the highest levels of authority
 7   of the specific unconstitutional acts alleged in” Plaintiff’s complaint. (Id. ¶ 148.)
 8         Further, Plaintiff alleges that Guaderrama was hired by MTS to be in charge of
 9   MTS’s security and code compliance officers. (Id. ¶ 150.) Plaintiff alleges that under
10   Guaderrama’s command, “security officers were allowed to engage citizens as regular
11   police officers instead of observing and reporting to police officers.” (Id.) Plaintiff also
12   alleges that Guaderrama “encouraged his security and code compliance officers to act as
13   police officers by openly calling himself the MTS ‘Chief of Police’ instead of his real job
14   title Director of Security.” (Id. ¶ 151.) Plaintiff alleges that the policies, practices, and
15   customs of MTS, Universal Protection, and Guaderrama create a substantial risk of
16   serious harm to citizens and resulted in harm to him. (Id. ¶¶ 155–157.) Plaintiff further
17   alleges how such policies have amounted to deliberate indifference by summarizing ten
18   similar instances of misconduct. (Id. ¶¶ 42–51, 114.)
19         Accordingly, the Court concludes that Plaintiff has sufficiently alleged claims for
20   failure to train, failure to properly supervise and discipline, failure to properly investigate,
21   and Monell liability against MTS, Universal Protection, and Guaderrama. Therefore, the
22   Court declines to dismiss such claims. Again, Defendants’ arguments may be better
23   addressed at the summary judgment stage when the record is more fully developed.
24         C.     State Law Claims
25         Finally, Plaintiff alleges state law claims for assault, battery, negligence, false
26   imprisonment, intentional infliction of emotional distress, and violation of the Bane Act.
27   (Doc. No. 1 ¶¶ 162–212.) Defendants argue in their motions to dismiss that if Plaintiff’s
28   federal claims fail, the Court lacks subject matter jurisdiction over the state claims and

                                                12
                                                                                   3:19-cv-00016-H-BGS
 1   dismissal is appropriate under Rule 12(b)(1). (Doc. Nos. 6-1 at 24–25; 7-1 at 18.)
 2   However, because the Court declines to dismiss Plaintiff’s federal claims, the Court has
 3   supplemental jurisdiction under 28 U.S.C. § 1367(a) over Plaintiff’s state law claims.
 4   Therefore, the Court denies the motions to dismiss as to Plaintiff’s state law claims.
 5                                           Conclusion
 6         For the foregoing reasons, the Court denies Defendants Guaderrama and MTS’s
 7   motion to dismiss, and the Court also denies Defendant Universal Protection’s motion to
 8   dismiss. The Court orders Defendants to file an answer to Plaintiff’s complaint within 30
 9   days of the date of this order.
10         IT IS SO ORDERED.
11   DATED: April 12, 2019
12
                                                    MARILYN L. HUFF, District Judge
13                                                  UNITED STATES DISTRICT COURT
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               13
                                                                                3:19-cv-00016-H-BGS
